Title: Notes on a Cabinet Meeting, 8 October 1804
From: 
To: 



               1804. Oct. 8. Present the 4. Secretaries. Yrujo’s and C. Pinckney’s communicns submitted.
               Cevallos’s 1st. condn as to giving time for commencement of Commissn. all agree we may fix a day with Yrujo not exceeding 6. months hence. say nothing which shall weaken our claims under the 6th. article, and repeat the explanation of the 4th. & 11th. article of the act of Congress already given him, and communicate the act of the President defining the district.
               
               a letter to be written to Yrujo on the impropriety of his publishing his letter to the Secy. of state.
            